Title: John Adams to Abigail Adams, 15 January 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia 15 Jan. 1796
          
          We have floods of rain but no frost nor Snow and very little news. The Democrats continue to pelt as you will See by the inclosed Political Chess. We go on as We always have done, for the three first months of the Session, distributing Business into the hands of Committees, meeting and adjourning. The Gallery finds little Entertainment in our Debates. We have Seldom more than 30 or 40 in it sometimes 4 or 5 and sometimes none at all.
          The Treaty is again unaccountably delayed— We are not well Served. These disappointments frequently force from me a vain glorious boast in my own breast, which however I never utter but to you “It was not thus in my Day.”—and what is much more dear to my heart—“It is not thus where my Son is”—
          The British Government appears to be driven to hard Shifts. They are hazarding a dangerous Bill, to Suppress Clubbs. I wish it may not weaken rather than Strengthen their hands. But restless Democracy Struggling for Aristocracy, will destroy itself and introduce Despotism as I fear. an Awful Struggle must however intervene.
        